Citation Nr: 0901209	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  99-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression and agoraphobia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
to June 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and April 1999 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2002, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.

In August 2003, the Board remanded this case to the RO for 
further development and consideration.  In a November 2005 
decision, the Board denied the veteran's claim and he 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a January 2007 order, granting a joint motion, 
the Court vacated the Board's decision and remanded the case 
to the Board for further development and readjudication in 
compliance with directives specified.  And to comply with the 
Court's order, the Board in turn again remanded this claim in 
March 2008.  


FINDING OF FACT

The preponderance of the evidence indicates the veteran's 
psychiatric disorder did not originate in service and is not 
otherwise causally related to his military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 1132, 5107 
(West 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice letters were sent to the veteran in January 2004, 
February 2005, March 2005, July 2005 and April 2008.  In this 
case, the VCAA was enacted after the RO's initial 
adjudication of the veteran's claim.  So obviously the RO 
could not comply with the requirement that the VCAA notice 
must precede the initial RO adjudication.  This was 
impossible because the VCAA did not even exist when the RO 
initially adjudicated the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  But in Pelegrini II, the 
Court clarified that in cases, as here, where the VCAA notice 
was not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice - followed by readjudication 
of his claim, including in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and he is not prejudiced.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]." (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))  Affirmed in Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication - including 
in a SOC or SSOC, "cures" any timing problem associated with 
inadequate/incomplete notice or the lack of notice prior to 
an initial adjudication).

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the August 2005 SSOC, wherein 
the AMC readjudicated his claim based on the additional 
evidence that had been obtained since the initial rating 
decision in question, SOC, and any prior SSOCs.  He provided 
releases (VA Form 21-4142) allowing VA to obtain his records 
from various treating physicians.  Unfortunately, Dr. Ulrich 
did not receive VA's request for his records.  The veteran 
was notified of this in the February 2005 VCAA letter.  See 
38 C.F.R. § 3.159(e) (The VCAA requires the veteran to be 
notified when VA in unable to obtain relevant records.)  
Although the veteran provided documentation with Dr. Ulrich's 
correct address and the VA Form 21-4142 (Authorization and 
Consent to Release Information), the VA request for the 
veteran's records was returned due to an incorrect address.  
Because of this error, in January 2007 the Court vacated the 
Board's prior August 2003 decision.  But upon receiving this 
case back from the Court to comply with the order, the Board 
in turn again remanded the claim in March 2008 to correct 
this problem.  And in compliance with the Board's remand 
directive, the Appeals Management Center (AMC) sent a VCAA 
notice letter requesting that the veteran complete and return 
the enclosed VA Form 
21-4142 so the AMC could obtain these private treatment 
records.  Unfortunately, the veteran did not respond to this 
request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").

In addition, the veteran has not indicated he has any 
additional relevant evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini II, 
18 Vet. App. at 120-121. 

Here, the January 2004, February 2005, March 2005, and July 
2005 letters provided the veteran with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letters were issued, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the August 
2008 SSOC.  As already alluded to, this is important to point 
out because the Federal Circuit Court recently held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In developing his claim, the RO and AMC obtained the 
veteran's service treatment records (STRs), VA outpatient 
treatment (VAOPT) records, and his records from the Social 
Security Administration (SSA).  Private treatment records 
were also submitted from various sources.  In addition, VA 
examinations were scheduled in October 2001 and May 2005.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), and 
indicating a VA examination and opinion must be obtained when 
necessary to decide a claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address the 
merits of the claim.

Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service treatment records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  38 C.F.R. § 
3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b). See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").

Legal Analysis

The veteran's STRs indicate that he enlisted in the military 
when he was 17 years old, and had completed about a month of 
basic training when he attempted to jump out of a fifth story 
window and was hospitalized.  He remained hospitalized for 
three weeks before receiving an administrative discharge.  At 
that time, he said he joined the military to avoid being 
placed in a residential treatment facility for prior criminal 
activities (e.g., burglaries, auto thefts, and robberies).  
Prior to enlistment, he spent one year in a foster home.  He 
said he had always been nervous, and had had a nervous 
condition since he was 10 years old.  It was noted that his 
condition might have been an intensification of his previous 
problems brought on by the stress of basic training.  The 
assessment was that he had an inadequate personality 
disorder.

After discharge from service, private medical records and 
VAOPT records indicate a history of arrests, antisocial 
behavior, and suicidal ideation beginning in the early 1980s.  
Over the years the veteran has received diagnoses of major 
depressive disorder, alcohol dependence, agoraphobia, panic 
disorder, anxiety, and borderline personality disorder.

The report of an October 2001 VA examination indicates the 
veteran was diagnosed with depressive disorder, not otherwise 
specified; alcohol dependence, in remission; cannabis abuse, 
by history (Axis I); and antisocial personality disorder 
(Axis II).  After an extensive interview with him and a 
review of his claims file, Dr. Sovine opined that the 
veteran's "disorder did not initially become manifest during 
[his] period of service (two months) but was related to 
dysfunctional family of origin and substance abuse issues."  
Furthermore, the doctor opined that this pre-existing 
disorder was not aggravated by military service, but was 
rather a progression of pre-service traits.

A January 2003 letter from Dr. Ulrich indicates the veteran 
had been treated at Shorehaven Counseling Associates for 5 
years.  The doctor said he reviewed the veteran's military 
records and believed his mental condition first occurred 
during the months of his basic training in 1978.  In both the 
August 2003 and March 2008 remand, the Board requested that 
Dr. Ulrich provide an opinion concerning the etiology of the 
psychiatric disorders he treated - particularly insofar as 
whether any are related to the veteran's military service.  
As noted above, however, the veteran did not fill out a VA 
Form 21-4142 (Authorization and Consent to Release 
Information) so VA could try to obtain these records and the 
medical opinion.

The report of a May 2005 VA examination indicates the veteran 
said that he "knew what [he] needed to get discharged from 
the service and [he] was willing to tell them anything they 
wanted to hear."  Dr. Bethany conducted an extensive 
interview, review of the claims file, and psychometric 
testing.  She diagnosed him with depressive disorder, not 
otherwise specified; alcohol dependence, early partial 
remission (Axis I), and borderline personality disorder (Axis 
II).  She noted that his diagnosis of depression was not 
documented in the claims file until after his discharge from 
the military in 1985.  Furthermore, he made a claim for VA 
compensation in 1979 for a "nervous disorder, speech 
impediment (stuttering)" and did not make a claim for 
depression until 1998.  Based on these inconsistencies, the 
doctor opined that she would have to resort to mere 
speculation to determine the onset of his depressive 
symptoms.

In deciding the claim at hand, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
as explained below, there are legitimate reasons for 
accepting Dr. Sovine's opinion over Dr. Ulrich's opinion to 
the contrary.

The Board finds Dr. Sovine's reasoning and opinion to be very 
probative - especially because it involved a very detailed 
review and discussion of the relevant medical evidence 
contained in the claims file (c-file).  This opinion is well 
informed and based on an independent review of the entire 
record, in addition to a personal clinical evaluation.  So it 
has the proper factual foundation for credibility and 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Dr. Sovine's opinion is also supported by the fact that the 
veteran's STRs indicate he was diagnosed with a personality 
disorder during service - rather than an acquired psychiatric 
disorder.  Personality disorders generally are not service 
connectable as a matter of law.  See 38 C.F.R. §§ 3.303(c), 
4.9.

In addition, the veteran's own statements indicate that he 
had been a nervous person prior to service.  He admitted to a 
history of alcohol and drug use as well as criminal activity 
prior to service - suggestive of a personality disorder that 
began long before service.  And, as Dr. Bethany pointed out, 
the veteran was not diagnosed with major depression until 
1985 - several years after separation from the military.  And 
the veteran also said he entered the military to avoid being 
put into a residential home, and that he knew what to say in 
order to get discharged from service.  He said he told the 
doctors what they wanted to hear.  These facts tend to 
support Dr. Sovine's conclusion rather than Dr. Ulrich's.

For these reasons, the claim for service connection for an 
acquired psychiatric disorder must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for an acquired psychiatric 
disorder, inclusive of depression and agoraphobia, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


